

115 HRES 537 IH: Promoting United States national security and foreign policy objectives through consolidation and strengthening of the rule of law and respect for human rights in the Republic of Azerbaijan.
U.S. House of Representatives
2017-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 537IN THE HOUSE OF REPRESENTATIVESSeptember 26, 2017Mr. Smith of New Jersey (for himself and Mr. McGovern) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONPromoting United States national security and foreign policy objectives through consolidation and
			 strengthening of the rule of law and respect for human rights in the
			 Republic of Azerbaijan.
	
 Whereas the Republic of Azerbaijan is a partner for the United States and its allies in combating terrorism, supporting United States and allied operations in Afghanistan, promoting European energy security, and addressing other transnational threats;
 Whereas it is in the national security interest of the United States to advance respect for universally recognized human rights and rule of law as the foundation for just, peaceful, and prosperous relations among nations;
 Whereas the United States and the Republic of Azerbaijan as members of the Organization for Security and Cooperation in Europe (OSCE) and signatories of the Helsinki Final Act recognize the universal significance of human rights and fundamental freedoms, respect for which is an essential factor for peace, justice and well-being necessary to ensure the development of friendly relations and co-operation among themselves as among all States;
 Whereas, as an OSCE participating State, the Government of Azerbaijan has committed itself to work toward a standard of free and fair elections, yet since signing the Helsinki Final Act in 1992 no election held in Azerbaijan has met the minimum requirements as determined by the OSCE;
 Whereas the Department of State’s 2016 Country Report on Human Rights Practices for Azerbaijan found that authorities limited the freedoms of expression, assembly, and association through intimidation, incarceration on questionable charges, and harsh abuse of selected activists and secular and religious opposition figures;
 Whereas the Department of State’s 2016 Country Report on Human Rights Practices for Azerbaijan further determined that authorities arbitrarily arrested and detained activists, engaged in politically motivated imprisonment, conducted trials that lacked due process, and subjected activists to lengthy pretrial detention with impunity;
 Whereas a coalition of Azerbaijani nongovernmental human rights organizations in August 2017 documented 158 political prisoners in Azerbaijan;
 Whereas opposition leader and former Presidential candidate Ilgar Mammadov has been detained since February 2013 and remains in jail serving a 7-year prison sentence in contravention of a European Court of Human Rights decision calling for his release and determining the charges against him were intended to silence or punish [him] for criticizing the Government;
 Whereas credible reports indicate that Azerbaijani authorities tortured, humiliated, and threatened 2 Azerbaijani youth activists into confessing to serious drug charges after they vandalized a public statue in May 2016 and were subsequently sentenced to 10 years in prison on the fabricated drug charges;
 Whereas the Government of Azerbaijan since March 2017 has blocked the websites of Meydan TV, the Azadliq newspaper, Turan TV, and the United States-sponsored Radio Free Europe/Radio Liberty’s (RFE/RL) Azeri service, effectively stifling the country’s only remaining major sources of independent news following years of Government efforts to harass, coopt, and shutter independent media sources in print, radio, and TV;
 Whereas, as of September 1, 2017, approximately 10 journalists are in jail in Azerbaijan, the RFE/RL Baku Bureau remains closed by government order since 2014, and RFE/RL correspondent Khadija Ismayilova remains subject to a travel ban following her arrest, conviction, imprisonment, and release in 2016;
 Whereas independent Azerbaijani journalist Afgan Mukhtarli was abducted from Tbilisi, Georgia, on May 29, 2017, beaten, transported against his will into Azerbaijan, charged by Azerbaijani authorities with illegal border crossing and smuggling, and as of September 1, 2017, remains in pre-trial detention in Baku while those responsible for his kidnapping are unidentified and face no consequences;
 Whereas the 2017 Annual Report of the United States Commission on International Religious Freedom (USCIRF) found that in 2016 the Government of Azerbaijan increased its repression of independent religious activity, closing Sunni mosques, raiding religious bookshops, and harassing Jehovah’s Witnesses and certain Protestant communities;
 Whereas, as of September 1, 2017, more than 90 prisoners of conscience are in jail for exercising their constitutionally guaranteed freedoms of religion and assembly;
 Whereas the Global Magnitsky Human Rights Accountability Act authorizes the United States Government to deny travel visas and freeze the United States-based assets of foreign government officials responsible for extrajudicial killings, torture, or other gross violations of internationally recognized human rights or ordering, controlling, or otherwise directing, acts of significant corruption; and
 Whereas the International Religious Freedom Act of 1998 authorizes the United States Government to deny travel visas to any foreign government official responsible for particularly severe violations of religious freedom, including torture or cruel, inhuman, or degrading treatment or punishment; prolonged detention without charges; causing the disappearance of persons by the abduction or clandestine detention of those persons; or other flagrant denial of the right to life, liberty, or the security of persons: Now, therefore, be it
	
 That the House of Representatives— (1)affirms the importance of the United States partnership with the Government of Azerbaijan in the strategic areas of international security, European energy security, and economic development;
 (2)calls on the United States Government, in its diplomatic engagement and delivery of bilateral assistance, to prioritize as a matter of strategic importance its response to the Government of Azerbaijan’s violations of universally recognized human rights, fundamental freedoms, and the rule of law to ensure the long-term sustainability of the United States-Azerbaijani bilateral partnership;
 (3)calls on the Government of Azerbaijan to immediately release all political prisoners and prisoners of conscience, rehabilitate their records, lift travel bans, and cease harassment, intimidation, and mistreatment of citizens engaged in political speech, independent journalism, and other forms of advocacy on behalf of government accountability, democratic values, and universally recognized human rights;
 (4)urges the United States Government to closely evaluate reporting from intelligence, diplomatic, open source, congressional, and nongovernmental organization sources to identify and impose travel and financial restrictions on Government of Azerbaijan officials responsible for gross violations of internationally recognized human rights, pursuant to the provisions of the Global Magnitsky Human Rights Accountability Act;
 (5)urges the United States Government to closely evaluate reporting from intelligence, diplomatic, open source, congressional, and nongovernmental organization sources to identify and impose travel restrictions on Government of Azerbaijan officials responsible for severe violations of religious freedom, pursuant to the provisions of the International Religious Freedom Act of 1998; and
 (6)stands with the people of Azerbaijan in support of their peaceful efforts to achieve democratic reform and exercise their fundamental freedoms enshrined in the Helsinki Final Act and other international charters.
			